Citation Nr: 1417007	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-27 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 30, 2010, for a 40 percent rating for residuals of lumbar spinal fusion surgery.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, J.M.



INTRODUCTION

The Veteran served on active duty from March 1982 to February 1986 and from July 1986 to July 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Prior to June 30, 2010, the Veteran's low back disability was manifested by pain with occasional aggravations resulting in missed time from work, but not by flexion limited to 60 degrees or less, combined range of motion limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes - meaning bed rest prescribed by a physician of at least two weeks, or associated neurologic abnormalities.  


CONCLUSION OF LAW

The criteria are not met for a rating greater than 10 percent prior to June 30, 2010 for the residuals of the lumbar spinal fusion surgery, i.e., for an effective date earlier than June 30, 2010, for the higher 40 percent rating for this service-connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5239 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The VCAA and its implementing regulations provide that VA is to notify a claimant and his/her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and his/her representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

When the claim arose in the context of the Veteran trying to establish his/her entitlement to service connection for the claimed disability, then the VCAA notice must apprise him/her of all five elements of the claim:  (1) Veteran status; (2) existence of disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

But if, as here, service connection was granted and, in response, the Veteran appeals a "downstream" issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  Moreover, and in any event, letters dated in March 2006 and August 2010 provided all notice required under the VCAA, including with regards to how VA determines the downstream degree of disability and effective date of benefits, followed by adequate time for the Veteran to submit information and evidence in response before adjudication or readjudication of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  He therefore has received all required notice concerning his claim.

As for the duty to assist him with this claim, the Veteran's service treatment records (STRs) and post-service VA and private treatment records that he identified as potentially relevant have been obtained and associated with his claims file for consideration, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence that he wants to submit or have VA obtain.  In further assisting him with his claim, VA examinations were performed in March 2005 and November 2010 that included consideration of his medical history and set forth findings enabling the Board to make a fully-informed decision on this claim, especially in terms of when he was entitled to a 10 percent versus higher 40 percent rating.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  As the only issue in this case is whether an earlier effective date is warranted for the higher 40 percent rating, further examination is not warranted, including a "retrospective" medical opinion regarding the severity of this low back disability in years past.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008).


In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist him with this claim.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of this claim.

II.  Analysis

The Veteran contends that an effective date earlier than June 30, 2010, should be assigned for the higher 40 percent rating he received for his low back disability.  He made clear in his May 2011 notice of disagreement (NOD) and in a June 2011 statement that he was only appealing the effective date and was satisfied with the rating itself.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  He argues that the effective date should be based on his initial claim for service connection, which was submitted in February 2005 shortly before he retired from active service, and thus should be August 1, 2005, the day after his retirement.  See 38 C.F.R. § 3.400(b)(2) (2013).  For the following reasons and bases, the Board finds that the August 2005 rating decision granting service connection for his low back disability never became a final and binding determination, and therefore that the rating for his low back disability relates back to his initial claim for service connection for this disability.  However, the earliest date on which the evidence shows that the criteria for a rating greater than 10 percent were satisfied is a November 2010 VA examination report, and thus an effective date earlier than June 30, 2010, for the higher 40 percent rating he received for this disability is not warranted.

The first question that must be addressed is the proper date of claim.  The Veteran timely perfected an appeal of the August 2005 rating decision granting service connection for his low back disability and assigning an initial 0 percent (i.e., noncompensable) rating.  An April 2009 deferred rating decision reflects a Decision Review Officer's (DRO's) notation that the Veteran's representative would be contacted to ascertain whether the Veteran would be willing to accept a rating increase from 0 to 10 percent as a full grant.  An April 2009 memorandum from the Veteran's representative was then submitted after the Veteran was contacted by telephone stating that the Veteran understood the reasons why the rating would only be increased to 10 percent and "would accept the 10% [r]ating."  Thereafter, a May 2009 rating decision was issued assigning a 10 percent rating for the Veteran's low back disability effective August 1, 2005, the day after he had retired from the military.  See 38 C.F.R. § 3.400(b)(2).

Nothing further was heard from the Veteran until he submitted a June 2010 statement "claiming [entitlement to] an increase" in the 10 percent rating assigned in the May 2009 rating decision.  The RO construed this statement as a new claim for an increased rating and, in a December 2010 rating decision, assigned the higher 40 percent rating for the low back disability effective June 30, 2010, the date of receipt of the Veteran's statement claiming entitlement to a higher rating for this disability.  He perfected an appeal of that December 2010 rating decision with regards to the effective date assigned for this higher rating.

At issue is whether the Veteran effectively withdrew his appeal of the August 2005 rating decision.  The grant of a 10 percent rating in the April 2009 rating decision does not by itself abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  In order to withdraw an appeal, there must be a statement in writing that the appeal is withdrawn which includes the Veteran's name and claim number.  38 C.F.R. § 20.204(b) (2013).  The April 2009 statement submitted on the Veteran's behalf indicating that he would accept the grant of a 10 percent rating was insufficient to meet the requirements of section 20.204(b) under the circumstances of this case.  The statement did not specifically express the Veteran's intent to withdraw the appeal, but rather indicates he "would accept the 10% [r]ating."  The mere fact that he was willing to accept the 10 percent rating does not equate to wishing to withdraw the appeal entirely, as he may have wished to continue pursuing a yet higher rating for the time frame on appeal.  Thus, that statement did not effectively withdraw the appeal. 


While there may be occasions when a claimant effectively withdraws an appeal by making it clear that the grant of a particular rating lower than the maximum available would satisfy it, such is not the case here.  The Veteran has lived in Germany throughout the pendency of this claim, and has expressed his difficulties in pursuing this claim from abroad.  He has relied instead on his representative as an intermediary.  A print out of an e-mail exchange between him and his representative in Europe dated in May 2009 reflects the Veteran's uncertainty about "accepting" the "offer" of a 10 percent rating from VA.  The Veteran wrote, "I wonder if I can have a little more time to think about what I agreed to," and "I just have a few more questions that would help me to have a better feeling of the decision I made."  The representative responded that the evidence at the time did not support a higher rating, and that the Veteran would need the help of a physician to show that his low back disability met the criteria for a higher rating.  The tenor of these emails, as well as the April 2009 deferred rating decision and April 2009 statement submitted on the Veteran's behalf, is that the Veteran was being offered a 10 percent rating at the time conditioned on his not pursuing the appeal further.  He certainly would have reason to believe that this was the case, even when the evidence of record already supported entitlement to this rating irrespective of his willingness to withdraw the appeal.  Indeed, the June 2009 letter sent to him informing him of the April 2009 rating decision states "*No Entitlement to VA Form 4107, Appeal Rights" [sic].  It thus appears that the Veteran did not have a fair opportunity to consider whether to continue or withdraw the appeal, and indeed was not made aware that the April 2009 rating decision itself was subject to appeal, in direct violation of 38 C.F.R. § 19.25 (2013), which provides that information on appellate rights will be provided "in each notification of a determination of entitlement or nonentitlement to [VA] benefits" (emphasis added).  On the contrary, he may have believed he had no right to appeal that decision in light of the June 2009 cover letter.   

Accordingly, under these circumstances, the Board finds that the Veteran's appeal of the August 2005 rating decision has not been withdrawn, and thus the evaluation of his lumbar spine disability relates back to the initial claim for service connection benefits for this disability.  

The criteria for an initial rating greater than 10 percent for the Veteran's low back disability, however, were satisfied prior to June 30, 2010, precluding the Board from assigning a rating higher than 10 percent for this disability before that date.  VA has adopted a Schedule for Rating Disabilities (Rating Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Rating Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the date of application for service connection.  See Fenderson, 12 Vet. App. at 126.  

The Veteran's low back disability was assigned a 10 percent rating prior to June 30, 2010, and a higher 40 percent rating since, under 38 C.F.R. § 4.71a, DC 5239, which pertains to spondylolisthesis or segmental instability.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria apply irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2) (see also 38 C.F.R. § 4.71a, Plate V).

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.; see also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (noting that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure" (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 86 (27th ed. 1988).  

In evaluating musculoskeletal disabilities, the intent of the Rating Schedule is to recognize painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59 (2012).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

Further, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, premature or excess fatigability and incoordination.  The Court held in DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), that the provisions of sections 4.40 and 4.45 are not subsumed by the diagnostic codes specific to the affected joint, and thus must be considered in their own right in determining the appropriate evaluation of a musculoskeletal disability.  When determining whether a higher rating is warranted for pain under DeLuca, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

The Veteran's low back disability more nearly approximated the criteria for the lesser 10 percent rating prior to June 30, 2010.  By way of background, he injured his low back in service and underwent surgery consisting of transforaminal lumbar interbody fusion at L5-S1 in December 1997.  Since that surgery was performed, his low back disability has been diagnosed with anterolisthesis at L4-L5, spondylolisthesis, and degenerative disc disease.  Evidence of record prior to June 30, 2010, including a March 2005 VA examination report and private treatment records dated in March 2006, July 2007, and December 2009, does not show flexion of the lumbar spine limited to 60 degrees or less, combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis (either favorable or unfavorable).  The March 2005 VA examination report reflects full range of motion of the spine.  The 10 percent rating was assigned based on painful and limited motion that did not otherwise meet the criteria for a compensable rating under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5239.  

A higher rating is not warranted, including under DeLuca, absent evidence of additional disability beyond that compensated by the 10 percent rating assigned in accordance with sections 4.40, 4.45, and 4.59 of the regulations.  Indeed, the 10 percent rating itself was based on such criteria.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 (which concerns arthritis), it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

The Board has considered the Veteran's statements submitted with his October 2005 NOD and October 2006 substantive appeal (VA Form 9) regarding the pain he experiences, and his difficulties with sitting, standing, and sleeping for long periods, as well as his need for continued use of pain medication, use of a lumbar support in his car, and use of a lumbar brace.  In the October 2006 statement, he wrote that he has "good days" in which he is able to "function," but on other days he has lesser functioning, and that if he had been examined on such a day, limitation of motion would have been observed.  These statements certainly support the assignment of a 10 percent rating based on pain and limited motion, but do not by themselves show that the criteria for a 20 percent rating or higher were satisfied.  See 38 C.F.R. § 4.71a, General Rating Formula.   In his NOD, he stated that he was able to maintain an active gym workout.  While physical exercise certainly does not preclude a higher rating, it is another factor weighing against a rating of 20 percent or higher prior to June 30, 2010.


The Board also has considered a July 2007 letter from the Veteran's employer stating that the Veteran worked as a sales associate and cashier at her store from July 2005 to June 2006, and that on "various occasions" he requested to leave work due to "severe" back problems he experienced, and thus could not continue to work his scheduled day.  Again, the fact that he has experienced significant back pain that at times interfered with his ability to work certainly supports assignment of a 10 percent rating, but does not necessarily show entitlement to a higher rating.  Indeed, the very purpose of the schedular criteria is to compensate for loss of working time.  See again 38 C.F.R. § 4.1.  See also 38 C.F.R. § 4.15.

A May 2007 letter from a retired Master Sergeant who served with the Veteran attests to the Veteran's pain and limitations during active service, but does not show that the criteria for a rating greater than 10 percent were met during the pendency of this claim.  

The Board has further considered evidence that the Veteran had been in physical therapy, as shown in a March 2006 private treatment record, and a December 2009 letter from his private treating physician, M. Diepolder, MD, stating that severe limitations had been imposed on the Veteran's ability to work due to his low back disability, which the physician stated was manifested by pain and also instability consistent with a pseudo-listhesis at L4-5.  While this evidence shows considerable back problems, it does not by itself support assignment of a 20 percent rating or higher based on the rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula.  In this regard, the physician did not describe in what ways the Veteran's ability to work was limited or set forth clinical findings meeting the criteria for a higher rating.  The fact that the Veteran had instability of the spine does not warrant a higher rating, as DC 5239 directly pertains to such instability, which indicates that instability of the spine may be present at any level of impairment for rating purposes.  


The evidence does not otherwise support a finding that the Veteran had increased limitations in his ability to work such that a higher rating was warranted prior to June 30, 2010.  In this regard, in the November 2010 VA examination report, the examiner indicated the Veteran worked full time as a truck driver and had missed 10 days of work over the past 12 months due to back pain (it seems that four of those days might have been due to an injury he had sustained on November 12, 2010, and thus after the higher 40 percent rating was assigned).  This evidence shows that, while his ability to work prior to June 30, 2010 might have been "significantly limited," according to his treating physician, he nevertheless was able to work full time, albeit with disruptions.  Thus, the December 2009 letter by Dr. Diepolder does not support assignment of a rating greater than 10 percent at the time; it simply confirms that the Veteran had significant disability of the spine. 

The RO's assignment of the 40 percent rating was based on the November 2010 VA examination report showing clinical findings, and in particular reduced range of motion, which supported assignment of this evaluation under the General Rating Formula.  The rating was assigned effective June 30, 2010, because that was the date the Veteran had submitted what the RO had construed as a claim for an increased rating.  However, the fact that the November 2010 VA examination shows that the criteria for a 40 percent rating were met at that time does not necessarily show that the criteria were satisfied prior to June 30, 2010.  In this regard, the examination report shows that the Veteran had reinjured his back on November 12, 2010 and resultantly had to be taken to the emergency room by ambulance on a vacuum mattress.  He had not returned to work since the day of the examination, which was performed on November 15, 2010.  This evidence suggests that the clinical findings on the day of the examination may have been due in part to his then recent re-injury of his back and would not necessarily have been present prior to that injury.  In any event, as the evidence does not otherwise support assignment of the higher 40 percent rating prior to June 30, 2010 under the General Rating Formula, an earlier effective date is unwarranted. 


The Board additionally has considered the potential application of other diagnostic codes.  The March 2005 VA examination report reflects a diagnosis of degenerative disc disease based on a November 2004 X-ray study.  Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating IVDS based on Incapacitating Episodes, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).

As there is no evidence of periods of acute signs and symptoms requiring bed rest prescribed by a physician of at least two weeks prior to June 30, 2010 during the pendency of this claim, the criteria for a 20 percent rating or higher under the Rating Formula for IVDS were not satisfied. 

The evidence does not show a diagnosis of osteoarthritis of the lumbar spine prior to June 30, 2010.  Nevertheless, even assuming arthritis was present, a separate or higher rating is not warranted, as painful motion has already been compensated by the assignment of a 10 percent rating for this period, and there is no evidence of multiple arthritic involvements of the vertebrae to warrant a 20 percent rating under DC 5003.  See 38 C.F.R. §§ 4.45, 4.71a, DC 5003 (2013); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.14 (rule against pyramiding). 

Finally, there is no evidence of associated neurologic abnormalities prior to June 30, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula (providing that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code).  In this regard, a neurological examination conducted as part of the general March 2005 VA examination was unremarkable for abnormalities, and there are no other findings of neurologic abnormalities prior to June 30, 2010.

Accordingly, the preponderance of the evidence shows that at no point did the Veteran's low back disability meet or approximate the criteria for a rating greater than 10 percent prior to June 30, 2010, but rather more nearly approximated the criteria for a 10 percent rating throughout this period.  Thus, a staged rating is not warranted for this time frame, only instead as of June 30, 2010, when he met the requirements for the higher 40 percent rating.  See Fenderson, 12 Vet. App. at 126. 

The issue of a total disability rating based on individual unemployability (TDIU) has not been raised, as the Veteran has not stated and there is no evidence otherwise suggesting that his low back disability was sufficiently incapacitating prior to June 30, 2010 as to have prevented him from obtaining or maintaining substantially gainful employment.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Rather, the evidence of record, including the November 2010 VA examination report, shows that he has worked full time, and there is no indication this was sheltered or marginal employment.  Thus, consideration of entitlement to a TDIU is not warranted. 

Referral of the Veteran's low back disability for extra-schedular consideration prior to June 30, 2010 also is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the manifestations of his low back disability, including pain, consequent limitation of motion, instability, and resulting functional impairment are contemplated by DC 5239 and the General Rating Formula for disorders of the spine under 38 C.F.R. § 4.71a, and by sections 4.40 and 4.45 of the regulations, which directly address functional impairment due to pain, weakness, fatigability, and incoordination.  Moreover, the fact that a particular symptom may not be mentioned does not in itself warrant extraschedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  No examiner or treating clinician has suggested that the Veteran's low back disability presents an exceptional or unusual disability picture, and there is no other indication that the rating criteria are inadequate to compensate for disability resulting from it.  Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of related factors under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  See also Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Accordingly, referral for extraschedular consideration is not warranted. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating greater than 10 percent prior to June 30, 2010 for the Veteran's low back disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to an effective date earlier than June 30, 2010, for the higher 40 percent rating for the residuals of the lumbar spinal fusion surgery is denied.   



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


